     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     Mark S. Blackman, Esq.
 4
     Nevada Bar No. 13664
 5   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 6   (702) 475-7964; Fax: (702) 946-1345
 7   rhernandez@wrightlegal.net
     mblackman@wrightlegal.net
 8   Attorneys for Defendant, Seterus, Inc.
 9                                UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA

11   DENISE MOORE,                                        Case No.: 2:19-cv-00907-RFB-VCF
12                  Plaintiff,                            STIPULATION TO EXTEND
13                                                        DEADLINE TO RESPOND TO
            vs.                                           PLAINTIFF’S COMPLAINT
14
     EQUIFAX INFORMATION SERVICES, LLC,                   (SECOND REQUEST)
15   PLUSFOUR, INC., AND SETERUS,
16
                    Defendants.
17
            Plaintiff, Denise Moore (“Plaintiff”), and Defendant, Seterus, Inc. (“Seterus”)
18
     (collectively the “Parties”), by and through their counsel of record, hereby stipulate and agree as
19
     follows:
20
            On May 29, 2019, Plaintiff filed her Complaint [ECF No. 1]. Seterus was served with
21
     Plaintiff’s Complaint on July 2, 2019. As such, Seterus’ deadline to respond to the Complaint
22
     was July 23, 2019. The parties previously agreed to extend the time for Seterus to respond to the
23
     Complaint to August 13, 2019. The Parties have discussed extending the deadline for Seterus to
24
     respond to Plaintiff’s Complaint by an additional three weeks from the stipulated deadline while
25
     the Parties continue to explore the potential for settlement.
26
            WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Seterus to
27
     file its responsive pleading to Plaintiff’s Complaint to September 3, 2019.
28
            This is the second stipulation for extension of time for Seterus to file its responsive



                                                  Page 1 of 2
 1   pleading. The extension is requested in good faith and is not for purposes of delay or prejudice to
 2   any other party.
 3    DATED this 13th day of August, 2019.                DATED this 13th day of August, 2019.
      WRIGHT, FINLAY & ZAK, LLP                           KNEPPER & CLARK LLC
 4
      /s/ Ramir M. Hernandez                              /s/ Shaina R. Plaksin
 5
      R. Samuel Ehlers, Esq.                              Matthew I. Knepper, Esq.
 6    Nevada Bar No. 9313                                 Nevada Bar No. 12796
      Ramir M. Hernandez, Esq.                            Miles N. Clark, Esq.
 7    Nevada Bar No. 13146                                Nevada Bar No. 13848
      Mark S. Blackman, Esq.                              Shaina R. Plaksin, Esq.
 8    Nevada Bar No. 13664                                Nevada Bar No. 13935
 9    7785 W. Sahara Ave., Suite 200                      10040 W. Cheyenne Ave., Suite 170-109
      Las Vegas, NV 89117                                 Las Vegas, NV 89129
10    Attorneys for Defendant, Seterus, Inc.              Attorneys for Plaintiff, Denise Moore

11
12
13                                                        IT IS SO ORDERED:

14
                                                          ___________________________________
15                                                        UNITED STATES MAGISTRATE JUDGE
16                                                                  8-14-2019
                                                          DATED: _________________________
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 2 of 2
